DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.

	 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1, 16 and 26 are amended. 

Response to Arguments
Applicant’s arguments are have been fully considered. In light of applicant’s amendment, previous claim limitations are withdrawn. 

Drawings
The drawings filed on June 25, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, 
The use of :
Fig. 2: The term “Facebook”
		The Facebook logo- lowercase “f” enclosed in a square
		The Facebook Thumb
		The Twitter Bird 
Fig. 3: The term “Facebook”
Fig. 4: The term “Facebook”
		The Facebook logo- lowercase “f” enclosed in a square
		The Facebook Thumb
		The Twitter Bird 
Fig. 5: The term “Facebook”
		The Facebook logo- lowercase “f” enclosed in a square
		The Facebook Thumb
		The Twitter Bird 
Fig. 6: The term “Facebook”
		The Facebook logo- lowercase “f” enclosed in a square
		The Facebook Thumb
		The Twitter Bird 
which are trade names or  marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1-2, 4, 7-10, 13, 16-23 and 26-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16 and 26:
The prior cited art fails to disclose in the context of the claimed invention: 
“ identify whether the change represents a deviation from the normative base line, the identifying including determining, based on the rule contained in the data set, whether the change includes unauthorized content of the content type or includes the data element that is not allowed for the social media account; in response to a determination by the computer that the change to the social media account is not authorized based on an identification of the deviation from the normative base line, removing unauthorized content from the social media account; requesting approval of the change by generating and sending a notification through an electronic communication to at least one system administrator; and responsive to the change to 

Raviv et al. U.S. Patent Application Publication 2012/0297477 – discloses monitoring a social networking profile to detect irregular activity. 
Steinberg et al. U.S. Patent Application Publication 2013/0340089 – discloses prescreening social networking posts prior to publishing to ensure compliance with security policies. 
McCann et al. 2011/0296003 - discloses determining user behavioral patterns to identify compromised accounts. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459